APPEAL OF ALICE GRACE D'OENCH.D'Oench v. CommissionerDocket No. 3231.United States Board of Tax Appeals3 B.T.A. 24; 1925 BTA LEXIS 2070; November 12, 1925, Decided Submitted October 6, 1925.  1925 BTA LEXIS 2070">*2070 Jacob Mertens, Jr., Esq., for the taxpayer.  Arthur H. Murray, Esq., for the Commissioner.  3 B.T.A. 24">*24  Before SMITH, JAMES, LITTLETON, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the calendar year 1919 in the amount of $7,267.68, arising from the disallowance by the Commissioner of a deduction of $16,200 claimed by the taxpayer under section 214(a)(5) of the Revenue Act of 1918 as a loss on the sale of residential property.  FINDINGS OF FACT.  Taxpayer is a resident of Manhasset, Long Island, N.Y.  About December, 1913, she purchased certain residential property located at 35 East Seventy-second Street, New York City, for $75,000, for use as a residence, title thereto being taken in her name.  At the time of the purchase taxpayer and her husband, Albert F. D'Oench, owned and occupied another residence in New York City.  This they abandoned in December, 1913, occupying the property above described as their residence from that date until some time in July, 1918, at which time the husband died.  Taxpayer thereupon, preferring 3 B.T.A. 24">*25  to live at her country home on Long Island, ceased to occupy the residence as her1925 BTA LEXIS 2070">*2071  home, and, on August 12, 1918, placed it in the hands of certain real estate agents for sale at $75,000 or for rent, furnished, at $6,000 per annum.  Active efforts were made by her agents to sell or rent the property, and, finally, it was sold in July, 1919, to the Guardian Holding Co. for $60,000.  The taxpayer paid commission on the sale of this property amounting to $1,200, and in her income-tax return for 1919 deducted $16,200 as a loss.  DECISION.  The determination of the Commissioner is approved.  .